     Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 1 of 22




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

STATE OF TEXAS, et al.,               §
                                      §
                 Plaintiff,           §
                                      §
v.                                    §
                                      §
RISING EAGLE CAPITAL GROUP            §       Civil Action No.: 4:20-cv-02021
LLC, et al.,                          §
                                      §
                 Defendants.          §
                                      §
                                      §
                                      §




 RISING EAGLE DEFENDANTS’ MOTION TO DISMISS COUNTS II AND III
             OF THE SECOND AMENDED COMPLAINT
        Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 2 of 22




                                             TABLE OF CONTENTS

I.     INTRODUCTION ........................................................................................................ 1

II. PROCEDURAL AND FACTUAL BACKGROUND ................................................. 3

III.      STANDARD OF REVIEW UNDER RULE 12(b)(1) .............................................. 3

IV.       ARGUMENT ............................................................................................................ 6

     1. The Supreme Court Holds the TCPA Unconstitutional, but Severs the

     Government-Backed Debt Exemption. ............................................................................ 7

     2. The Court Does Not Reach a Majority on Liability for Pre-Severance Calls. .......... 8

     3. The TCPA Was Unconstitutional When the Alleged Calls Were Made................. 11

     4. The Calls at Issue Occurred When the TCPA Was Unconstitutional. .................... 14

V. CONCLUSION .......................................................................................................... 15




                                                                ii
    Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 3 of 22




                            STATEMENT OF THE ISSUES

       1.     Whether the Court should dismiss Count III of Plaintiffs’ Second Amended

Complaint for all alleged calls made in violation of 47 U.S.C. § 227(b)(1)(A)(iii) that

occurred prior to the Supreme Court’s ruling in Barr v. American Association of Political

Consultants on July 6, 2020 because the Telephone Consumer Protection Act’s

automated-calling prohibition, upon which these counts are based, was unconstitutional

and therefore unenforceable at the time of the alleged violations.

       2.     Whether the Court should dismiss Count II of Plaintiffs’ Second Amended

Complaint for all alleged calls made in violation of 47 U.S.C. § 227(b)(1)(B) in its

entirety because the impermissible government-debt exemption severed from 47 U.S.C. §

227(b)(1)(A)(iii) by the Supreme Court in Barr v. American Association of Political

Consultants currently remains in § 227(b)(1)(B) and this subsection is therefore

unenforceable.




                                            iii
     Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 4 of 22




      Defendants Rising Eagle Capital Group LLC (“Rising Eagle”), Jsquared Telecom

LLC (“Jsquared”), John C. Spiller (“Spiller”) and Jakob Mears (“Mears”) (collectively,

“Rising Eagle Defendants”) by counsel, and pursuant to Fed. R. Civ. P. 12(b)(1),

respectfully submit this Motion to Dismiss Counts II and III of the Second Amended

Complaint.

I.    INTRODUCTION

      Plaintiffs’ Second Amended Complaint (ECF No. 56) (“Second Am. Compl.”)

alleges multiple violations of the automated-call provisions of the Telephone Consumer

Protection Act.1 But on July 6, 2020, in Barr v. American Association of Political

Consultants, Inc., 140 S. Ct. 2335 (2020) (“AAPC”), the Supreme Court held that the

TCPA’s automated-calling prohibition—the very statutory provisions upon which

Plaintiffs’ Count III is based—was an unconstitutional, content-based suppression of

speech. It addressed the law’s unconstitutional condition by prospectively severing the

exemption that Congress had created for automated calls made for the purpose of

collecting a federal debt.     Thus, the TCPA’s automated-call prohibition was

unconstitutional from the enactment of the government-debt exemption in 2015 until the

Supreme Court’s severance became operative. While AAPC dealt solely with calls to

cellular telephones, the TCPA’s prohibition on the use of automatic telephone dialing

systems (“ATDS”) or prerecorded voice messages to contact residential telephone lines—

the provision upon which Count II is based —is substantively identical to that of the


1
  47 U.S.C. § 227(b)(1)(B); 47 U.S.C. § 227(b)(1)(A)(iii), Second Am. Compl. ¶¶ 170-
174, ECF No. 56.
    Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 5 of 22




TCPA’s prohibition on such calls to cellular telephones.         Compare 47 U.S.C. §

227(b)(1)(B) with 47 U.S.C. § 227(b)(1)(A)(iii).

      The calls at issue in this case allegedly occurred from June of 2018 to the present,

Second Am. Compl. ¶¶ 72-73, 126-30, 290, which encompasses a time period well before

AAPC rendered the ATDS prohibition of the TCPA constitutional again, at least for

automated and/or prerecorded-voice calls to cell phones, on July 6, 2020. Most of the

calls that Plaintiff States allege – a form of speech – occurred in part during a time in

which the TCPA’s autodialed-call prohibition to cell phones was effectively void. The

Plaintiff States are therefore attempting to recover with Count III under a law that the

Supreme Court has declared was unconstitutional before July 6, 2020, which the Plaintiff

States cannot do. Furthermore, Count II seeks to recover under a law that remains

unconstitutional, as the impermissible government-debt-call exemption was not severed

from the residential call subsection of the TCPA by the Supreme Court’s decision in

AAPC. Therefore, Plaintiffs cannot recover for any alleged calls that occurred to the

present date under this currently unconstitutional provision. The provenance of this rule

is unassailable. “An act of congress repugnant to the constitution can not become a law.”

Marbury v. Madison, 5 U.S. 137, 138 (1803). Three other federal district courts have

analyzed this issue. All of these courts have dismissed similar TCPA cases for want of

subject matter jurisdiction. This Court should dismiss Count II entirely and Count III for

calls that occurred prior to July 6, 2020 for the same reasons: it simply cannot entertain

Plaintiffs’ claims under a statute that the Supreme Court has held was unconstitutional

when the calls were made.

                                            2
       Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 6 of 22




II.     PROCEDURAL AND FACTUAL BACKGROUND

        Plaintiffs filed their operative Second Amended Complaint on October 30, 2020.

Plaintiffs allege that Rising Eagle Defendants placed millions of prerecorded-voice calls

to residents of the Plaintiff States without prior express written consent. See Second Am.

Compl. ¶¶ 66, 126-30. Plaintiffs allege that Spiller and Mears are vicariously liable for

controlling or directing Rising Eagle’s and JSquared’s actions. Id. at ¶¶ 68, 79, 136-51.

        The Rising Eagle Defendants deny violating the TCPA and any characterization

suggesting they are responsible for the alleged unlawful activity described in Plaintiffs’

Second Amended Complaint. See, e.g., Mears Answer ¶73, ECF No. 63; Rising Eagle

Answer ¶ 73, ECF No. 64; Spiller Answer ¶ 73, ECF No. 65; JSquared Answer ¶ 73,

ECF No. 66. The Rising Eagle Defendants now move to dismiss Count II in its entirety

and Count III for all alleged calls that occurred prior to the AAPC decision, as this Court

does not have jurisdiction over those alleged violation because the TCPA was

unconstitutional when most of the alleged calls occurred.


III.    STANDARD OF REVIEW UNDER RULE 12(b)(1)

        Federal courts may not assume “hypothetical jurisdiction” by deciding a case on

the merits before determining that the court has jurisdiction. Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 94-95 (1998).          Consequently, a court must consider

jurisdiction on its own initiative, and a party can move to dismiss for lack of subject

matter jurisdiction at any time. Arbaugh v. Y&H Corp., 546 U.S. 500, 506-07 (2006). A

court may lack subject matter jurisdiction when a plaintiff fails to bear the burden of


                                             3
     Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 7 of 22




establishing the “irreducible constitutional minimum” of standing. See Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547 (2016) (clarifying the contours of constitutional standing);

Lee v. Verizon Commc’ns., Inc., 837 F.3d 523, 544 (5th Cir. 2016) (“[t]he requirement

that jurisdiction be established as a threshold matter . . . is inflexible and without

exception.”) (citation omitted); Duty Free Ams., Inc. v. Estee Lauder Cos., Inc., 797 F.3d

1248, 1271 (11th Cir. 2015) (the constitutional standing doctrine “implicates [a court’s]

subject matter jurisdiction, and accordingly must be addressed as a threshold matter.”).

       Article III of the Constitution of the United States “restricts the jurisdiction of the

federal courts to litigants who have standing to sue.” Nicklaw v. CitiMortgage, Inc., 839

F.3d 998, 1001 (11th Cir. 2016); see also Giddings v. Chandler, 979 F.2d 1104, 1108

(5th Cir. 1992) (“the question of standing in the federal courts is to be considered in the

framework of Article III which restricts judicial power to ‘cases’ and ‘controversies.’”).

To establish constitutional standing, a “plaintiff must have (1) suffered an injury in fact,

(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely

to be redressed by a favorable judicial decision.” Spokeo, 136 S. Ct. at 1547. “Each

element of standing must be supported in the same way as any other matter on which the

plaintiff bears the burden of proof, i.e., with the manner and degree of evidence required

at the successive stages of the litigation.” Bochese v. Town of Ponce Inlet, 405 F.3d 964,

975 (11th Cir. 2005) (internal quotations and citation omitted).

       “Rule 12(b)(1) challenges to subject matter jurisdiction come in two forms:

‘facial’ attacks and ‘factual’ attacks.” White v. Alkitsa Inv. Ltd., CIVIL ACTION NO. H-

20-0951, 2020 U.S. Dist. LEXIS 128039, at *4 (S.D. Tex. July 21, 2020) (citing Paterson

                                              4
    Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 8 of 22




v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981)). “A facial attack is a Rule 12(b)(1)

motion unaccompanied by supporting evidence that challenges the court’s jurisdiction

based solely on the pleadings.” Id. “A factual attack challenges the factual basis for

subject matter jurisdiction, and matters outside the pleadings may be considered.” Id.

“Plaintiff, as the party asserting federal jurisdiction, bears the burden of showing that the

jurisdictional requirements have been met.” Id. (citing Alabama-Coushatta Tribe of

Texas v. United States, 757 F.3d 484, 487 (5th Cir. 2014)).

       “A facial attack analysis mirrors the analysis used for a Rule 12(b)(6) motion,”

and must consider the allegations of the complaint to be true. In re Moncla Marine, LLC,

CIVIL ACTION 19-164-SDD-EWD, 2019 U.S. Dist. LEXIS 216317, at *5 (M.D. La.

Dec. 17, 2019) (citing Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990);

Xerox Corp. v. Genmoora Corp., 888 F.2d 345, 351 (5th Cir. 1989)). This codifies the

long-standing rule that Article III courts are courts of limited jurisdiction, and they must

be satisfied of their ongoing subject-matter jurisdiction through the entirety of the action.

See May v. Texas, No. 5:16-CV-238-BQ, 2017 U.S. Dist. LEXIS 217263, at *13 (N.D.

Tex. Nov. 27, 2017) (“The court therefore ‘[has] the responsibility to consider the

question of subject matter jurisdiction sua sponte if it is not raised by the parties and to

dismiss any action if such jurisdiction is lacking.’”) (quoting Giannakos v. M/V Bravo

Trader, 762 F.2d 1295, 1297 (5th Cir. 1985)).2 Challenges to subject matter jurisdiction


2
   See also Admiral Ins. Co. v. Heath Holdings USA, Inc., No. 3:03-CV-1634-G, 2005
U.S. Dist. LEXIS 39861, at *10 (N.D. Tex. Dec. 21, 2005) (“The court’s lack of subject
matter jurisdiction may be asserted at any time, either in the answer, or in the form of a
suggestion to the court prior to final judgment.”); United States v. Baucum, 80 F.3d 539,
                                             5
      Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 9 of 22




may be made at any time, and the Plaintiffs bear the burden of establishing subject-matter

jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); Bank

of La. v. FDIC, 919 F.3d 916, 922 (5th Cir. 2019).

IV.    ARGUMENT

       In AAPC, the Supreme Court held that the TCPA’s auto dialer restriction, as

written, was an unconstitutional, content-based suppression on speech. As a remedy, the

Court prospectively severed the government-backed debt exception, but left the

remainder of the TCPA intact. That is, the Supreme Court severed the government-

backed debt exception from § 227(b)(1)(A)(iii) on a going-forward basis.                And

importantly, the unconstitutional government debt provision still remains in §

227(b)(1)(B). Thus, for all calls alleged under Count II, and for all calls alleged under

Count III prior to the AAPC ruling on July 6, the TCPA’s restriction on automated calls

was an unconstitutional, content-based restriction on speech. Count II in its entirety, and

Count III for calls prior to AAPC’s severance must therefore be dismissed, as they were

filed under a law that violated the First Amendment at the time of the calls at issue. See

generally Creasy v. Charter Commc’ns., Inc., No. 20-1199 SECTION "F", 2020 U.S.

Dist. LEXIS 177798 (E.D. La. Sept. 28, 2020); Lindenbaum v. Realgy, LLC, CASE

NO.1:19 CV 2862, 2020 U.S. Dist. LEXIS 201572, at *6 (N.D. Ohio Oct. 29, 2020);




540-41 (D.C. Cir. 1996) (“It is true that once a statute has been declared unconstitutional,
the federal courts thereafter have no jurisdiction over alleged violations (since there is no
valid ‘law of the United States’ to enforce)[.]”).
                                             6
    Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 10 of 22




Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc., Case No. 5:20-cv-38-Oc-30PRL,

2020 U.S. Dist. LEXIS 236577, at *8 (M.D. Fla. Dec. 11, 2020).3

       1. The Supreme Court Holds the TCPA Unconstitutional, but Severs the

          Government-Backed Debt Exemption.

       In AAPC, the Supreme Court held that the TCPA violates the First Amendment,

because it discriminates on speech based on its content. AAPC, 140 S. Ct. at 2346 (“The

initial First Amendment question is whether the robocall restriction, with the

government-debt exception, is content-based. The answer is yes.”). Specifically, the

Court held that the government-backed debt exception—added in 2015—treated speech

to collect a debt issued or guaranteed by the federal government more favorably than

other forms of speech. Id. at 2347. As a remedy, however, the Court severed the

government-backed debt exemption on a prospective basis. See id. at 2343 (“[S]even

members of the Court conclude that the entire 1991 robocall restriction should not be

invalidated, but rather that the 2015 government-debt exception must be invalidated and

severed from the remainder of the statute.”).




3
   The Rising Eagle Defendants recognize that other post-AAPC decisions have rejected
the holdings in Creasy, Lindenbaum, and Hussain. See, e.g., Trujillo v. Free Energy Sav.
Co., LLC, Case No. 5:19-cv-02072-MCS-SP, 2020 U.S. Dist. LEXIS 239730, at *12
(C.D. Cal. Dec. 21, 2020); Shen v. Tricolor Cal. Auto Grp., LLC, CV 20-7419 PA
(AGRx), 2020 U.S. Dist. LEXIS 237582, at *12 (C.D. Cal. Dec. 17, 2020); Abramson v.
Fed. Ins. Co., Case No. 8:19-cv-2523-T-60AAS, 2020 U.S. Dist. LEXIS 232937, at *3
(M.D. Fla. Dec. 11, 2020). However, these decisions either fail to properly analyze the
key issue of retroactive application (Abramson) or appear to follow appellate precedent
not applicable here (Trujillo and Shen). The Court should decline to follow the untenable
reasoning set forth in this non-binding authority.
                                                7
    Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 11 of 22




       2. The Court Does Not Reach a Majority on Liability for Pre-Severance
          Calls.


       Significantly, however, the Supreme Court did not reach a majority on the effect

of severance for calls that took place before it severed the government-backed debt

exemption. Writing for himself and two other justices, Justice Kavanaugh stated in a

footnote: “On the other side of the ledger, our decision today does not negate the liability

of parties who made robocalls covered by the robocall restriction.” AAPC, 140 S. Ct. at

2355, n.12.

       But only three justices joined in that footnote. Id. Moreover, Justices Thomas and

Gorsuch stated that it was a mere “suggestion,” which does not bind other courts. Id. at

2363 (“by shield[ing] only government-debt collection callers . . . under an admittedly

unconstitutional law,” the three justices “wind up endorsing the very same kind of

content discrimination” severance is “seeking to eliminate.”).

       In key decisions addressing this issue post-AAPC, the Eastern District of

Louisiana, Northern District of Ohio, and the Middle District of Florida have sided with

Justices Thomas and Gorsuch, and held that federal courts do not have subject matter

jurisdiction over calls that occurred before the Supreme Court’s decision in AAPC took

effect. See Creasy, 2020 U.S. Dist. LEXIS 177798, at *9-10; Lindenbaum, 2020 U.S.

Dist. LEXIS 201572, at *6; Hussain, 2020 U.S. Dist. LEXIS 236577, at *8.

       The Supreme Court has long held that if “the laws are unconstitutional and void,

the [federal court has] no jurisdiction of the causes.” Ex parte Siebold, 100 U.S. 371, 377

(1880); see also Montgomery v. Louisiana, 136 S. Ct. 718, 724 (2016) (finding that a

                                             8
    Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 12 of 22




sentence imposed under an unconstitutional law is void because the state was deprived of

authority to impose it); United States. v. Baucum, 80 F.3d 539, 540-41 (D.C. Cir. 1996)

(“It is true that once a statute has been declared unconstitutional, the federal courts

thereafter have no jurisdiction over alleged violations (since there is no valid ‘law of the

United States’ to enforce)[.]”); see also Reynoldsville Casket Co. v. Hyde, 514 U.S. 749,

760 (1995) (Scalia, J., concurring) (“[W]hat a court does with regard to an

unconstitutional law is simply to ignore it. It decides the case ‘disregarding the

[unconstitutional] law,’ because a law repugnant to the Constitution ‘is void, and is as no

law.’” (citation omitted)); id. at 759-60 (“A court does not—in the nature of things it can

not [sic]—give a ‘remedy’ for an unconstitutional statute, since an unconstitutional

statute is not in itself a cognizable ‘wrong.’”) (emphasis in original).

       As relevant here, a speaker should not be punished for engaging in speech that was

restricted in an unconstitutional fashion at the time of the speech. See Grayned v. City of

Rockford, 408 U.S. 104, 107 n.2 (1972) (holding, also with regard to an invalid time-

place-manner restriction, that determining the speaker’s fate required assessing “the

facial constitutionality of the [restriction] in effect” at the time of the speech at issue). It

also supports the general rule that “once a statute has been declared unconstitutional, the

federal courts thereafter have no jurisdiction over alleged violations (since there is no

valid ‘law of the United States’ to enforce).” Baucum, 80 F.3d at 540-41 (per curiam).

       In Grayned, the Supreme Court noted, in a constitutional challenge to a content-

based speech restriction, that courts “must consider the facial constitutionality of the

ordinance in effect when [the defendant] was arrested and convicted.” 408 U.S. at 107

                                               9
       Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 13 of 22




n.2.     In other words, the relevant question is whether the statute at issue was

constitutional when the alleged violation occurred, not whether it has subsequently been

cured by judicial or legislative action. Thus, in this case, the automated-call ban must be

assessed when Defendants allegedly committed the violations complained of, which was

before July 6, 2020, when the automated-call ban was unconstitutional, as the Supreme

Court has now declared. See Sessions v. Morales-Santana, 137 S. Ct. 1678, 1699 n.24

(2017) (noting in a majority opinion that a “defendant convicted under a law classifying

on an impermissible basis may assail his conviction without regard to the manner in

which the legislature might subsequently cure the infirmity.”); United States v. Stroke,

No. 14-CR-45S, 2017 U.S. Dist. LEXIS 94776, at *5-6 (W.D.N.Y. June 20, 2017)

(“probable cause cannot rest on a statute that was unconstitutional at the time of an

alleged incident”).

         Similarly, in Montgomery, the Supreme Court addressed whether a new

constitutional ruling from 2012 interpreting the Eighth Amendment to ban mandatory life

sentences for juvenile homicide offenders must be applied retroactively to a juvenile who

had been sentenced to life without parole in 1963. See 136 S. Ct. at 723. The Supreme

Court concluded the answer is “yes”: a “penalty imposed pursuant to an unconstitutional

law is no less void because the prisoner’s sentence became final before the law was held

unconstitutional. There is no grandfather clause that permits States to enforce

punishments the Constitution forbids. To conclude otherwise would undercut the

Constitution's substantive guarantees.” Id. at 731 (citing United States v. U.S. Coin and

Currency, 401 U.S. 715, 724 (1971) (“‘No circumstances call more for the invocation of

                                            10
    Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 14 of 22




a rule of complete retroactivity’ than when ‘the conduct being penalized is

constitutionally immune from punishment.’”)); see also Waldron v. United States, 146

F.2d 145, 147-48 (1944) (vacating judgment against criminal defendant based on

violation of unconstitutional statute, explaining “inspection of the record discloses clearly

that the court was without jurisdiction to enter the judgment”).

        3. The TCPA Was Unconstitutional When the Alleged Calls Were Made.

        As the courts in Creasy, Lindenbaum, and Hussain have held, the TCPA was

unconstitutional between the enactment of the government-backed debt exemption in

2015 and when the Supreme Court severed it from § 227(b)(1)(A)(iii) via its AAPC

opinion, issued on July 6, 2020. Creasy, 2020 U.S. Dist. LEXIS 177798, at * 14;

Lindenbaum, 2020 U.S. Dist. LEXIS 201572, at *6; Hussain, 2020 U.S. Dist. LEXIS

236577, at *8. The reasoning behind this is simple. A majority of the Supreme Court

(six justices) held that the TCPA was unconstitutional as with the inclusion of the

government-backed debt exemption. Creasy, at *10. The statute only became

constitutional after the Supreme Court’s severance of the government-backed debt

exemption took effect. Id. at *12-14. Thus, calls in violation of § 227(b)(1)(A)(iii) placed

between 2015 and at least July 6, 2020—and thus including most of the calls at issue in

under    Count   III—were     placed   when        the   TCPA’s    automated-call   ban   was

unconstitutional. Id.; Lindenbaum, 2020 U.S. Dist. LEXIS 201572, at *18 (“at the time

the robocalls at issue in this lawsuit were made, the statute could not be enforced as

written. And, a later amendment to a statute cannot be retroactively applied. . . . It would

be an odd result to say the least if the judiciary could accomplish by severance that which

                                              11
    Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 15 of 22




Congress could not accomplish by way of amendment.”) (internal citation omitted);

Hussain, 2020 U.S. Dist. LEXIS 236577, at *8 (“Thus, at the time Defendants engaged in

the speech at issue in this case, Defendants were subject to an unconstitutional content-

based restriction. Because the Court is without authority to enforce an unconstitutional

statute, the Court lacks subject matter jurisdiction over this action.”) (citation omitted).

Furthermore, because AAPC only severed the impermissible exemption from §

227(b)(1)(A)(iii), § 227(b)(1)(B) remains unconstitutional and therefore unenforceable as

it still contains the government-debt exemption. Therefore Count II must be dismissed in

its entirety.

        It is axiomatic that a defendant cannot be held liable under an unconstitutional

law, and that federal courts lack jurisdiction to enforce unconstitutional statutes. Ex parte

Siebold, 100 U.S. 371, 377 (1880); see also Montgomery v. Louisiana, 136 S. Ct. 718,

724 (2016) (sentence under unconstitutional law is void because state was deprived of

authority to impose it); United States. v. Baucum, 80 F.3d 539, 540-41 (D.C. Cir. 1996)

(“It is true that once a statute has been declared unconstitutional, the federal courts

thereafter have no jurisdiction over alleged violations (since there is no valid ‘law of the

United States’ to enforce)[.]”). Indeed, as arguably the most significant Supreme Court

case in history held, “[a]n act of congress repugnant to the constitution cannot become a

law.” Marbury v. Madison, 5 U.S. 137, 138 (1803). Thus, as Justices Thomas and

Gorsuch observed, it would be highly improper to hold Defendants liable for calls that

took place during a period of time in which the TCPA as a whole was unconstitutional.

AAPC, 140 S. Ct. at 2363.

                                             12
    Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 16 of 22




       Footnote 12 of the AAPC Plurality opinion does not mandate a different result, and

is not binding on this Court. First, it does not command a majority of the Court. Second,

it is dicta. In fractured opinions such as AAPC, “the holding of the Court may be viewed

as that position taken by those Members who concurred in the judgments on the

narrowest grounds.” Marks v. United States, 430 U.S. 188, 193 (1977). Thus, in AAPC,

only the narrowest grounds critical to the decision bind lower courts. Id.; see also Ryan

C. Williams, Questioning Marks: Plurality Decisions and Precedential Constraint, 69

Stan. L. Rev. 795, 798 n.1 (2017).

       The Plurality in AAPC spelled out the “narrowest grounds” that commanded

majorities: six members agreed that the TCPA, as written, violated the First Amendment,

and seven members agreed that the government-backed debt exception should be severed.

AAPC, 140 S. Ct. at 2343. Those two holdings—and only those two holdings—bind this

Court. Creasy, 2020 U.S. Dist. LEXIS 177798, at *8-9; Lindenbaum, 2020 U.S. Dist.

LEXIS 201572, at *18; Hussain, 2020 U.S. Dist. LEXIS 236577, at *7. Accordingly,

because even the AAPC Plurality does not contend that its Footnote 12 commanded a

majority, it is not precedential.

       Second, Footnote 12 is dicta. First, the question of liability for pre-severance calls

was not even addressed by lower courts, making it extremely unlikely that the Court even

intended to address it. See Springfield v. Kibbe, 480 U.S. 257, 259 (1987) (Supreme

Court “ordinarily will not decide questions not raised or litigated in the lower courts.”).

Second, the only issues before the Court were whether the government-backed debt

exemption rendered the TCPA in violation of the First Amendment, and whether that

                                             13
    Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 17 of 22




exemption could be severed to save the statute.               AAPC, Case No. 19-631,

https://www.supremecourt.gov/docket/docketfiles/html/qp/19-00631qp.pdf (last visited

November 13, 2020). The parties to AAPC never even briefed or argued whether

severance should apply prospectively or retrospectively.

       4. The Calls at Issue Occurred When the TCPA Was Unconstitutional.

       Plaintiffs allege that their states’ residents received millions of calls from the

Rising Eagle Defendants between June of 2018 to the present, Second Am. Compl. ¶¶ 72-

73, 126-30, 290.       The Supreme Court declared the TCPA’s robocall restriction

unconstitutional and severed the unconstitutional provision from § 227(b)(1)(A)(iii) on

July 6, 2020. Accordingly, the calls under Count III prior to that date occurred during a

time the Supreme Court held the TCPA was an unconstitutional, content-based restriction

on speech. See AAPC, 140 S. Ct. at 2346 (plurality opinion); id. at 2356-57 (Sotomayor,

J., concurring in the judgment) (“Even under intermediate scrutiny, the Government has

not explained how a debt-collection robocall about a government-backed debt is any less

intrusive or could be any less harassing than a debt-collection robocall about a privately

backed debt.”); id. at 2364 (Gorsuch, J., concurring in the judgment in part and dissenting

in part) (“The statute is content-based because it allows speech on a subject the

government favors (collecting its debts) while banning speech on other disfavored

subjects (including political matters).”).

       As § 227(b)(1)(A)(iii) of the TCPA only passed constitutional muster after July 6,

2020, this Court lacks subject matter jurisdiction over all calls alleging such violations in

Count III prior to that date. Each call – a form of speech – occurred during a time in

                                             14
     Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 18 of 22




which the TCPA’s autodialed-call prohibition was effectively void. See Creasy, 2020

U.S. Dist. LEXIS 177798, at *14-15 (“the unconstitutional amended version of §

227(b)(1)(A)(iii) is what applied to [Defendants] at the time of the challenged

communications at issue, and that fact deprives the Court of subject matter jurisdiction to

adjudicate [Defendants]’s liability with regard to such communications.”); Lindenbaum,

2020 U.S. Dist. LEXIS 201572, at *18; Hussain, 2020 U.S. Dist. LEXIS 236577, at *8.

Accordingly, Count III of Plaintiffs’ Second Amended Complaint should be dismissed as

to all calls that occurred prior to July 6, 2020. Because the government-debt exemption

remains intact in § 227(b)(1)(B), Count II of Plaintiffs’ Second Amended Complaint

should be dismissed in its entirety.

V.     CONCLUSION

       As explained above, Plaintiffs’ Complaint seeks recovery under a law that the

Supreme Court has now held was unconstitutional. This Court lacks subject matter

jurisdiction over claims under a void law. Count III of Plaintiffs’ Second Amended

Complaint should therefore be dismissed for lack of jurisdiction for all calls that occurred

prior to July 6, 2020, and Count II should be dismissed in its entirety.




                                             15
   Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 19 of 22




Dated January 7, 2021                    Respectfully submitted,

                                         ROTH JACKSON GIBBONS
                                         CONDLIN, PLC

                                         By: /s/ Mitchell N. Roth
ATTORNEY-IN-CHARGE:                      Mitchell N. Roth, Pro Hac Vice
                                         (VA State Bar/Federal Bar No. 35863)
                                         ROTH JACKSON GIBBONS
                                         CONDLIN, PLC
                                         8200 Greensboro Drive, Suite 820
                                         McLean, Virginia
                                         T: 703-485-3536
                                         F: 703-485-3525
                                         mroth@rothjackson.com

OF COUNSEL:                              Gregory M. Caffas, Pro Hac Vice
                                         (VA State Bar/Federal Bar No. 92142)
                                         ROTH JACKSON GIBBONS
                                         CONDLIN, PLC
                                         8200 Greensboro Drive, Suite 820
                                         McLean, Virginia
                                         T: 703-485-3533
                                         F: 703-485-3525
                                         gcaffas@rothjackson.com

                                         Joseph P. Bowser, Pro Hac Vice
                                         (VA State Bar/Federal Bar No. 88399)
                                         ROTH JACKSON GIBBONS
                                         CONDLIN, PLC
                                         1519 Summit Avenue, Suite 102
                                         Richmond, VA 23230
                                         T: 804-441-8701
                                         F: 804-441-8438
                                         jbowser@rothjackson.com




                                    16
Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 20 of 22




                                      Jason Wagner
                                      State Bar No. 00795704
                                      Federal Bar No. 20325
                                      WAGNER LAW, PLLC
                                      Two North Main Street
                                      Kingwood, Texas 77339
                                      Phone: (713) 554-8450
                                      Fax: (713) 554-8451
                                      jwagner@jwagnerlaw.com

                                      COUNSEL FOR RISING EAGLE
                                      DEFENDANTS




                                 17
    Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 21 of 22




                         CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Movants conferred with all parties who may be

affected by the relief sought in this motion. The motion is opposed.

                                                 /s/ Mitchell N. Roth
                                                 Mitchell N. Roth




                                            18
    Case 4:20-cv-02021 Document 80 Filed on 01/07/21 in TXSD Page 22 of 22




                            CERTIFICATE OF SERVICE

      I hereby certify that, on January 7, 2020, I electronically filed the foregoing

RISING EAGLE DEFENDANTS’ MOTION TO DISMISS COUNTS II AND III

OF THE SECOND AMENDED COMPLAINT with the Clerk using the CM/ECF

system, which will automatically send e-mail notification of such filing to all counsel of

record.


                                                /s/ Mitchell N. Roth
                                                Mitchell N. Roth




                                           19
